DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed December 27, 2019, are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2019, is being considered by the examiner.

Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:    
In claim 4, a period should be inserted at the end of the last line.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7, 9, 12, 14-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 depends from claim 1.  Claim 1 introduces “a trained intelligent system” at line 6 and “a plurality of intelligent systems” at line 7.  Claim 2 further recites “an intelligent system” at line 2 and “the intelligent system” at line 3.  
It is unclear whether the intelligent systems recited in claim 2 are the same as the intelligent systems in claim 1, or whether they are different.  On the one hand, the word “an” is usually used to introduce a new element to a claim.  On the other hand, claim 2 appears to be attempting to further define elements of claim 1, rather than introduce entirely new elements.  
This ambiguity makes the scope of the claim unclear and renders the claim indefinite.  Examiner suggests amending claim 2 to either clearly refer back to the intelligent systems introduced in claim 1, or to clearly differentiate the intelligent system of claim 2 from those previously introduced in claim 1.
Claim 12 is indefinite for substantially the same reasons as claim 2.


Regarding claims 7 and 17, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 9 and 19 recite “and the like” and are indefinite for substantially the same reasons as claims 7 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ‘Perera’ (US 10,467,729 B1).
Regarding claim 11, Perera discloses a mobile device (e.g. Column 3, lines 40-45, Figure 1, image processing system 115, which may be/include an image capture device 120; also see e.g. Figures 4 and 6), comprising:
a processor (e.g. Line 63 of Column 3 through Line 3 of Column 4, processor 138; Also see e.g. Figure 6, processor 602);
a camera configured to capture a first-resolution image (e.g. Column 4, lines 4-21, Figure 1, image capture device 120 is a camera that captures images; e.g. Column 4, lines 53-62, first/low-resolution image is captured, which corresponds to cropped portion of field of view based on zoom setting),
a memory (e.g. Line 63 of Column 3 through Line 3 of Column 4, memory 136; also see e.g. Figure 6, memories 604, 606 and 618) configured to store numerical parameters of a plurality of trained intelligent systems (Column 6, lines 50-52, memory 136 includes multiple up-scaling neural network models, which are trained intelligent systems) and instructions that, when executed by the processor, cause the processor to (e.g. Line 63 of Column 3 through Line 3 of Column 4, memory 136 includes instructions for implementing the functionality described with respect to image processing system 115 and Figures 2-6, which includes the functionalities mapped below)
obtain a first-resolution image (e.g. Column 4, lines 53-62, first/low-resolution image is captured, which corresponds to cropped portion of field of view based on zoom setting);
assign a super resolution factor from a predefined set of super resolution factors that indicate increasing a first resolution to obtain a second-resolution image (e.g. Column 5, lines 13-14, zoom level selected by user is received; Column 4, lines 22-32, zoom factor is one of a predefined set of super resolution factors, such as 2x, 3x, 4x or 5x; also see e.g. Column 5, lines 50-54, and Figure 4), wherein the super resolution factor indicates a trained intelligent system imitating an operation of a corresponding optical system among a plurality of intelligent systems trained for each super resolution factor of the predefined set of super resolution factors (Column 5, lines 24-44, different upscaling models may be trained to correspond to one of a plurality of predefined shooting modes, and a particular one of the models may be indicated by a shooting mode; Line 58 of Column 8 through line 3 of Column 9, different upscaling models may also, or alternatively, be indicated by the selected zoom level – i.e. super resolution factor; also see e.g. Column 3, lines 17-21; e.g. Column 5, lines 1-12, the neural network upscaling models are trained intelligent systems, such as a CNN; e.g. Column 1, lines 6-13, the zooming provided by the neural network imitates an optical zooming using a lens; also see e.g. Column 5, lines 45-54)
transform the first-resolution image into the second-resolution image using the trained intelligent system (e.g. Column 5, lines 55-59; also see e.g. Column 9, lines 4-14).

Regarding claim 12, Perera discloses the mobile device of claim 11, and further discloses that a convolutional neural network (CNN) is used as an intelligent system (e.g. Column 5, lines 7-9) and the CNN is trained on pairs of image patches of a first-resolution and a second-resolution for training the intelligent system, and wherein the first-resolution is lower than the second-resolution (e.g. Column 5, lines 29-34; Note from e.g. Column 4, lines 57-62, that the images represent cropped portions of a field of view – i.e. patches).

Regarding claim 13, Perera discloses the mobile device of claim 11, and Perera further discloses that the instructions, when executed, cause the processor to obtain the first-resolution image by:
inputting the first-resolution image captured by a camera of the mobile device,
loading the first-resolution image from a memory of the mobile device or an external data source, or
selecting an arbitrary image area as the first-resolution image (e.g. Column 4, lines 33-38 and 57-62), 
wherein the first-resolution image is a still image (e.g. Column 4, lines 57-62) or a video data frame.

Regarding claim 1, Examiner notes that the claim recites a method that is substantially the same as the method performed by the mobile device of claim 11.  Examiner notes that all mobile devices, including that of claim 11, are resource-constrained to at least some extent.  Perera discloses the mobile device of claim 11.  Accordingly, claim 1 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perera for substantially the same reasons as claim 11.

Regarding claim 2, Examiner notes that the claim recites a method that is substantially the same as the method performed by the mobile device of claim 12.  Perera discloses the mobile device of claim 12.  Accordingly, claim 2 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perera for substantially the same reasons as claim 12.

Regarding claim 3, Examiner notes that the claim recites a method that is substantially the same as the method performed by the mobile device of claim 13.  Perera discloses the mobile device of claim 13.  Accordingly, claim 3 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perera for substantially the same reasons as claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 8, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of ‘Kim’ (“Accurate Image Super-Resolution Using Very Deep Convolutional Networks,” 2016).
Regarding claim 16, Perera teaches the mobile device of claim 12.
Perera teaches that many different types of neural network can be used to perform its super-resolution, such as a CNN (Column 5, lines 7-12).  Nevertheless, Perera does not teach any particular details of how the CNN operates.
In particular, Perera does not teach that to transform the first-resolution image into the second-resolution image, the instructions further cause the processor to:
apply two-dimensional filtering in each convolutional CNN layer to each individual feature map extracted from the first-resolution image, and
apply one or more weighted summation operations with weight sets obtained as a result of CNN training to a set of feature maps,
wherein a number of feature maps processed in each CNN convolutional layer, except for a first one, is equal to a number of filters applied in a previous CNN convolutional layer.

However, Kim does teach details of a CNN for performing super-resolution, where the CNN operates to:
apply two-dimensional filtering in each convolutional CNN layer to each individual feature map extracted from the first-resolution image (Section 3.1, first paragraph, 3x3 2D filtering is applied in each convolutional CNN layer to each of 64 feature maps extracted from input image), and
apply one or more weighted summation operations with weight sets obtained as a result of CNN training to a set of feature maps (Section 3.1, first paragraphs, 64 filters with a 3x3 spatial region operate on – i.e. are convolved with – a set of 64 feature maps; The filter convolution, from which a “Convolutional Neural Network (CNN)” gets its name, is a weighted summation operation, the weight set being the convolutional filter values that are obtained via training; also see e.g. e.g. Section 2.1, third paragraph, second sentence),
wherein a number of feature maps processed in each CNN convolutional layer, except for a first one (Section 3.1, first paragraph, middle and last layers – i.e. layers                                 
                                    2
                                
                             to                                 
                                    d
                                
                             – each process 64 feature maps, while the first layer processes the input image instead), is equal to a number of filters applied in a previous CNN convolutional layer (Section 3.1, first paragraph, first and middle layers – i.e. layers                                 
                                    1
                                
                             to                                 
                                    d
                                    -
                                    1
                                
                             – applies 64 filters; 64=64; also see Figure 2).

Kim teaches that deeper networks (i.e. those with more layers) are better at performing super resolution (Section 4.1, Figure 3).  However, Kim teaches that “[o]ne problem with using a very deep network to predict dense outputs is that the size of the feature map gets reduced every time convolution operations are applied” (Page 1647, last paragraph).  Kim teaches that other super-resolution methods solve this problem by cropping the result image (Page 1648, first full paragraph), but that this may result in final images that are too small (Page 1648, second full paragraph).  Kim teaches that it solves this issue by using zero padding “to keep the sizes of all feature maps (including the output image) the same” (Page 1648, third full paragraph), thereby advantageously allowing pixels near the image boundary to be correctly predicted (Page 1648, third full paragraph).  In summary, Kim teaches that using zero padding to maintain the same feature map size in each layer allows a very deep network to perform super resolution, which advantageously boosts performance, while correctly predicting pixels near the image boundary, which advantageously avoids excessive cropping.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Perera to use the convolutional layers of Kim in order to improve the device with the reasonable expectation that this would result in a device that allowed for a very deep network to perform super resolution, thereby advantageously boosting performance, while correctly 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perera and Kim in order to obtain the invention as specified in claim 16.

Regarding claim 18, Perera teaches the mobile device of claim 11.
Perera teaches that many different types of neural network can be used to perform its super-resolution, such as a CNN (Column 5, lines 7-12).  Nevertheless, Perera does not teach any particular details of how the CNN operates.
In particular, Perera does not teach that to transform the first-resolution image into the second-resolution image, the instructions further cause the processor to:
perform weighted summation of an image obtained by interpolating the first-resolution image and a residual image generated by the trained intelligent system,
wherein the interpolation is one of bilinear interpolation, bicubic interpolation or Lanczos filter interpolation.

However, Kim does teach details of using a CNN to perform super-resolution, which includes steps to:
perform weighted summation of an image obtained by interpolating the first-resolution image and a residual image generated by the trained intelligent system (Page 1648, “Residual-Learning”, interpolated low/first-resolution image is summed with residual image output from CNN; The summation is equal, unity weighted),
wherein the interpolation is one of bilinear interpolation, bicubic interpolation (Page 1651, right column, “bicubic interpolation, the method used for generating the input image”) or Lanczos filter interpolation.

Kim teaches that alternative techniques that learn an output image directly suffer from a “vanishing/exploding gradients problem” (Page 1648, “Residual-Learning”, first paragraph), but that this problem can be solved with residual learning (Page 1648, “Residual-Learning”, first paragraph).  Kim further demonstrates that CNNs using residual learning advantageously converge much faster during training and show superior performance when trained (Section 4.2; Figure 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Perera with the residual learning of Kim in order to improve the device with the reasonable expectation that this would result in a device whose neural network solved a vanishing/exploding gradients problem, converged faster during training, and achieved superior performance when trained.  This technique for improving the device of Perera was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perera and Kim in order to obtain the invention as specified in claim 18.	

Regarding claim 6, Examiner notes that the claim recites a method that is substantially the same as the method performed by the mobile device of claim 16.  Perera in view of Kim teaches the mobile device of claim 16.  Accordingly, claim 6 is also rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of Kim for substantially the same reasons as claim 16.

Regarding claim 8, Examiner notes that the claim recites a method that is substantially the same as the method performed by the mobile device of claim 18.  Perera in view of Kim teaches the mobile device of claim 18.  Accordingly, claim 8 is also rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of Kim for substantially the same reasons as claim 18.


Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of ‘Zeng’ (“Coupled Deep Autoencoder for Single Image Super-Resolution,” 2017).
Regarding claim 20, Perera teaches the mobile device of claim 11
Perera teaches that many different types of neural network, such as CNN, can be used to perform its super-resolution (Column 5, lines 7-12).  Nevertheless, Perera does not teach any particular details of how the neural network operates.
In particular, Perera does not explicitly teach that its neural network is one of:
an auto-encoder comprising a coupled encoder and decoder, the auto-encoder configured to generalize and correlate input data so that the decoder transforms the first-resolution image to the second-resolution image, or
non-linear regression configured to approximate a function of transforming the first-resolution image into the second-resolution image as a non-linear combination of model parameters.

However, Zeng does teach details of a neural network used to perform super resolution, where the neural network is one of:
an auto-encoder comprising a coupled encoder and decoder (Figure 1, coupled low-resolution encoder and high-resolution decoder), the auto-encoder configured to generalize and correlate input data (Page 29, Algorithm 1, stpes 2.1-2.2, Equations 4 and 8, low-resolution input data are generalized to a compact/intrinsic representation                                 
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                        
                                            L
                                        
                                    
                                
                            , which is then correlated/mapped with a compact/intrinsic representation of a high-resolution                                 
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                        
                                            H
                                        
                                    
                                
                            ) so that the decoder transforms the first-resolution image to the second-resolution image (Page 29, Algorithm 1, Steps 2.3-3, Equations 7 and 10, high-resolution patch                                 
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                ^
                                            
                                        
                                        
                                            i
                                        
                                    
                                
                             is reconstructed using compact representation                                 
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                        
                                            H
                                        
                                    
                                
                            , and then merged with other patches to complete transformation of first/low-res image to second/high-res image), or
non-linear regression configured to approximate a function of transforming the first-resolution image into the second-resolution image as a non-linear combination of model parameters.

Zeng teaches that its auto-encoder achieves better performance than other alternative super-resolution approaches, such as a CNN (Page 33, Section D, first paragraph; Figure 7 and Tables II and V).  Zeng also teaches that its auto-encoder has a faster runtime than other alternative super-resolution algorithms, such as CNN (Page 35, Section E and Table VI).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Perera with the auto-encoder of Zeng in order to improve the device with the reasonable expectation that this would result in a device that used a neural network with advantageously better performance and lower runtime than other alternative super-resolution techniques.  This technique for improving the device of Perera was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zeng.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perera and Zeng in order to obtain the invention as specified in claim 20.	

Regarding claim 10, Examiner notes that the claim recites a method that is substantially the same as the method performed by the mobile device of claim 20.  Perera in view of Zeng teaches the mobile device of claim 20.  Accordingly, claim 10 is also rejected under 35 U.S.C. 103 as being unpatentable over Perera in view of Zeng for substantially the same reasons as claim 20.

Claims Not Rejected Over Prior Art
Claims 4, 5, 7, 9, 14, 15, 17, and 19 have not been rejected under 35 U.S.C. 102 or 103.  However, these claims have been rejected under 35 U.S.C. 112(b).  Accordingly, these claims are not in condition for allowance at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Dong-14’ (“Learning a Deep Convolutional Network for Image Super-Resolution,” 2014)
Teaches a CNN used to perform super-resolution – Figure 2
Trains a separate CNN for each specific upscaling factor – Page 191, “Implementation Details”, first paragraph
‘Dong-16’ (“Accelerating the Super-Resolution Convolutional Neural Network,” 2016)
Teaches techniques to accelerate the network taught by Dong-14 – Abstract
Trains common convolution layers, but separate deconvolution layers for each different upscaling factor – Figure 4
‘Ha’ (“Deep Learning Based Single Image Super-Resolution: A Survey,” 2018)
Provides background and several examples of using neural networks for super resolution
‘Ignatov’ (“AI Benchmark: Running Deep Neural Networks on Android Smartphones,” 2018)
Discusses various aspects of running neural networks on mobile devices
In particular, it presents results for running three different super-resolution neural networks on a variety of mobile devices – see Page 8, Tests 4-6, and Tables 2-3
‘Qu’ (“Capturing Ground Truth Super-Resolution Data,” 2016)
Discusses technique for capturing training data for super-resolution using two synchronized cameras and a beam-splitter – Figure 1
One camera has a fixed focal length, while the other is zoomed to capture high-resolution – Section 2
A face detector is used to automatically extract ROIs from each image – Section 5, first paragraph
‘Toutounchi’ (“Enhancing Digital Zoom in Mobile Phone Cameras by Low Complexity Super-Resolution,” 2018)
Teaches a super-resolution neural network for implementation in mobile devices
‘Porikli’ (US 2015/0269708 A1)
Example of using a non-linear regression for super-resolution – see e.g. [0022]
‘Viswanathan’ (US 2018/0293706 A1)
Uses different neural networks for super-resolution, depending on upscaling factor – e.g. [0096], step 310
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.